                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 18-02157 JVS (DFMx)                                              Date   January 28, 2019

 Title             California Surgical Institute, Inc. v. Aetna Life and Casualty Bermuda Ltd


 Present: The                    James V. Selna
 Honorable
                         Karla J. Tunis                                                Not Present
                         Deputy Clerk                                                 Court Reporter


                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present
 Proceedings:           (In Chambers)          ORDER TO SHOW CAUSE RE
                                               DISMISSAL AND/OR SANCTIONS FOR
                                               FAILURE TO COMPLY WITH RULES


      The Court, on its own motion, hereby ORDERS defendant(s), since this case was filed
as a Notice of Removal, to show cause in writing no later than Noon on January 30, 2019,
why this action should not be dismissed and/or sanctions imposed for failure to comply with
the Central District of California’s General Order No. 14-01 and Local Rule 5-4.5.

      As an alternative to a written response by defendant(s), the Court will consider the
delivery , by Noon on January 30, 2019, of the required Mandatory Chambers Copies of
the Notice of Removal, Civil Cover Sheet and Certificate of Interested Parties to Judge
Selna’s Mandatory Chambers drop box on the 10th Floor of the Ronald Reagan Federal Bldg.
& Courthouse, 411 West 4th Street, Santa Ana, California as an adequate response to the
Court’s Order to Show Cause.


                                                                                                           :    00

                                                               Initials of Preparer                  kjt




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                         Page 1 of 1
